218 F.2d 606
Oscar Stanley WILLIAMS et al., Appellants,v.BURCH MANUFACTURING COMPANY, Inc.
No. 15211.
United States Court of Appeals, Eighth Circuit.
Dec. 22, 1954.

Appeal from the United States District Court for the Northern District of Iowa.
J. Preston Swecker, Washington, D.C., for appellants.
Rudolph L. Lowell, Des Moines, Ia., for appellee.
PER CURIAM.


1
Motion of appellants to remand to United States District Court for Northern District of Iowa for consideration of consent judgment, granted, and cause remanded for that purpose.  123 F.Supp. 665.